DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 9/8/2021.
Claims 10-11 and 13-20 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-9, filed 9/8/2021, with respect to 35 USC 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Please note: Applicant’s arguments stating that “However, the Applicant asserts herein that identifying a minimum set of findings required to be reported in the current study where the minimum set of findings includes the most recent and relevant prior studies of the patient allows the user to view sensitive patient findings without having to read through multiple prior reports which is an efficient way of detecting the health status of a patient” is persuasive and adds to practical application of the analysis of 35 USC 101 statue. 
Please further note: Claim, for example, claim 1, 12, 22 and 23, as a whole, integrates judicial exception into practical application in the medical field under step 2A prong 2 of the analysis. Applicants’ arguments are persuasive and the rejection is withdrawn. 
Allowable Subject Matter
Claims 1-9, 12, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to teach, suggest or disclose the limitation/feature of “retrieving the current medical study of the patient including at least one image to be analyzed; extracting current context information from the current medical study and storing the current context information in a database; comparing the stored current context information to prior context information from prior studies and matching the current context information with prior context information from prior studies to identify a minimum set of findings required to be reported in the current study, the minimum set of findings including the most recent prior studies of the patient; extracting macro context information from available macros, wherein each macro comprises predefined text which may be inserted into the current medical study; matching the macro context information with the context information of the prior relevant studies to generate a list of relevant macros associated with the minimum set of findings required to be reported in the current study, wherein the matching the macro context information with the context information includes an ontological approach; displaying the generated list of relevant macros in order of relevance wherein the most relevant macro is highlighted; and inserting the predefined text of the highlighted macro into the current medical study of the patient in response to a user selection; wherein the user selection is made via a user interface and comprises one or more of the relevant macro” recited in claim 1 and corresponding claims 12 and 22-23. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669